Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 28 November 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa
Washington Friday 28: November 1806.

From the moment when I left you untill the present, I have been so constantly in motion, that I have not been able to write you, on the road—Nor have I put pen to paper, except to direct a couple of pamphlets which I purchased for Mr: Shaw, at New-York—I came on as far as New-Haven by Land—Then embarked in a packet and landed at New-York last Sunday morning—After passing that day at Coll: Smith’s, I came on the next morning to Philadelphia, which I reached on Tuesday—Wednesday morning at eight, embarked again at Philadelphia, and in twenty-hours landed at Baltimore—There I stop’d only a few hours, and arrived here last Evening; just two days sooner than I expected, on leaving you—The shortness of my passage from Philadelphia was the occasion of my getting here before my time—There is a new line of Packets and Stages established on that road; and the competition between the two makes them unusually expeditious—The wind also favoured us much, both on the Delaware and Chesapeak, so that we accomplished the passage, in a shorter time than it was run by the mail Stage, which travell’d all night.
I found your mother and all the family here, well, excepting little Walter, who has a fever and sore mouth, much like that of our John in the Autumn—Mrs: Boyd has a fine boy, and is very well—The child was born about a week since, and you will be informed of it before this letter can reach you—
I travell’d almost the whole way with a succession of members of Congress, who had the same destination as myself—The first day about 30 miles this way from Boston, we took up Mr: Hastings, who came on with me as far as Philadelphia, and then parted, to come on by the way of Lancaster and Frederick—At Hartford we found Mr: Taggart, with whom we came to New-York; whence he proceeded in a different line of Stages—At Middletown half way between Hartford and New-Haven we were joined by Mr: Dana, whose first salutation to me was a compliment upon the two young gentlemen I had been educating, since last Winter, upon my cheeks—He kept us company as far as New-York, and there much to my regret stop’d a day later than I did—He is not yet arrived here, and will probably not get here untill to-morrow Evening—At New-Haven Mr: Pitken, and Mr: Dwight of Connecticut, with Mr: Thompson of New-Hampshire took passage with us in the Packet; but parted from us again; the two first at New-York and the last at Philadelphia—From New-York I came on with a new Stage load of members; though none I believe of your acquaintance; and at Philadelphia, I embarked again with another company of them—From Baltimore I came here with Mr: Ely—Mr: Gilman, and Mr: Hough—So that at different times I have been associated with more than twenty of them; though I have not come with any one more than half the way—
The last letters Coll: Smith and my Sister had received from William were of 16. September—dated at Aruba, and written in a tone of despondency respecting their Success;—he expected to come home in the course of the Winter, as I hope he will—Since that time Miranda has been driven off and obliged to take refuge in one of the British Islands—I consider William Smith, as having a very sorry prospect before him for his future life—Bred to nothing—possess’d of nothing—Having Nothing to expect—This quixotic adventure at the outset of life, is just calculated to make him fit for nothing upon this Earth—The Coll: with manifest efforts keeps up an appearance of Spirits—My Sister feels the difficulties of her situation and struggles against them with fortitude—But her prospects are dark, and threaten to be still more so—I hope she will go on with me in the Spring—The Coll: seems still to flatter himself with the hopes of an appointment—I know not why—
At Philadelphia, I called on Dr: Rush, Mr: Hopkinson and Mr: Meredith, but found neither of them at home—I met Mr: R. Rush in the Street; and he with Mr: Ewing called on me in the Evening, at my lodgings—But I did not see them; being a-bed before they called—Dr: Rush has moved away from the house where he formerly lived; and now resides at a short distance from it in the same Street.
Though I arrived at Princeton after 8 O’Clock in the Evening, and left it again before 6 the next morning, I could not forbear calling upon Dr: Smith, the President to thank him and his Lady for their kind attentions to you last Summer—They made particular enquiries with regard to the state of your health.
I sent the two parcels, which you had carried on to New-York, for Mrs: Whitewood—John Smith carried them himself, and found one of the Ladies to whom the parcels were directed—He left them both there; for both the Ladies had lived in the same house; though one  gone to France.
I have called this morning upon the President and Mr: Madison; the latter of whom was not at home—The President has his arm in a sling; from some accident which he says lately happened to one of his fingers—He appears in other respects to be very well.
Mr: & Mrs: Merry have left Washington—He is going immediately to England; but she intends passing the winter in this Country—at Alexandria—Mr: Erskine has taken the same house; but is now at Philadelphia.
I am very anxious to hear from you; to learn that your own health, and that of Caroline and the children is well—I hope you still remain satisfied with your lodgings, and that you have found a good school for the children—I write you no politics yet—but I have not forgotten either of my promises—At present I have little to write—Next week I suppose we shall have a budget.
Your’s affectionately
John Quincy Adams